Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered.
Amendments of Claims 1 and 11 are acknowledged.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 to 3, 7 to 12, 14, 15 and 17 to 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tapanahony (NV 7610038) in view of Goutard (US 4403461). 
Regarding Claims 1, 2 and 11:
Tapanahony discloses a method for manufacturing a capsule for holding a substance (Figure 1, capsule 10, substances A and B), comprising: providing a first capsule portion of flexible material for holding the substance, the first capsule portion having a closed end, an opposed open end, and a predetermined length defined therebetween (Figure 1, the first capsule portion would be tubular container 11 made of gelatine with closed end 12, open end 13, substance B); providing a second capsule portion of flexible material having a closed end, an opposed open end, and a predetermined length defined therebetween that is shorter than the length of the first capsule portion (Figure 1, the second capsule portion would be tubular container 17, with open end not numbered and closed end 
Tapanahony does not disclose applying a partial vacuum and inserting, while the partial vacuum is being applied, the closed end of the second capsule portion into the open end of the first capsule portion.
Goutard teaches a method of closing capsules after being filled that involves applying a partial vacuum to reduce gas pressure to a sub-atmospheric pressure to prevent unacceptable excess pressure from forming in the interior of the capsule and also teaches that the chamber that contains the substance it’s at a sub-atmospheric pressure after the capsule is closed (Figure 5, Column 9, lines 1 to 10; Space 40 is set at a partial vacuum while closing, thus preventing leaks from occurring from inside to the outside of the capsule across the seals, so the capsule can be considered “hermetically sealed” ).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to Tapanahony the teachings of Goutard and apply a partial vacuum to reduce gas pressure to a sub-atmospheric pressure when inserting the closed end of the second capsule portion into the open end of the first capsule portion to close off the open end of the first capsule portion to prevent unacceptable excess pressure from forming in the interior of the capsule that would cause it to lose the seal and open and to keep the chamber defined by the first capsule portion and the second capsule portion at a sub-atmospheric pressure after the closed end of the second capsule portion is inserted into the open end of the first capsule portion.

Regarding Claims 3 and 12:
Tapanahony discloses that tubular wall 17 has an outside diameter that fits with a clamping/sliding fit in the inside diameter of the tubular container wall 11, while at the same time a seal is obtained between This chamber A is completely separated from chamber B. If they are “completely separated” then it can be considered that the chamber defined by capsule portion 11 covered by the closed end 16 of the capsule portion 17 is hermetic short of additional limitations at least for the compound placed inside.

Regarding Claims 7 to 9:
As discussed above, the modified invention of Tapanahony discloses the claimed invention as recited.
The modified invention of Tapanahony does not disclose that the partial vacuum is applied to a gas-tight chamber so the closed end of the second capsule portion is inserted into the open end of the first capsule portion within the gas-tight chamber in a non-toxic gas environment comprising nitrogen gas.  
Goutard, as already discussed for claim 1, teaches a method of closing capsules after being filled that involves applying a partial vacuum to reduce gas pressure to a sub-atmospheric pressure; to apply that partial vacuum reduced pressure is created in the capsule filling machine, (Figure 5, Space 40 is where the closing of the capsule is occurring, sealed by seals 41, 42 and 43), the closing is done in a non-toxic gas environment (Column 2, lines 59-64, Through channel 24, space 40 is then evacuated, then the air thus extracted from this space 40 is replaced by an atmosphere of a given composition having no harmful action of the products packed in the capsule, the pressure of this atmosphere being maintained at a reduced value) and the non-toxic gas environment can comprise nitrogen (Column 9, lines 11 to 14, If the products contained in the capsule are not adversely affected by the air, it will be sufficient in the above description to create a partial vacuum in space 40 through channel 24, note that air comprises over 70% of Nitrogen). 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to the modified invention of Tapanahony the teachings of Goutard and use a gas-tight chamber to provide the vacuum to fill the capsules as a well-known in the art way to provide vacuum inside the capsule and the use an atmosphere of a given composition having no harmful action of the products packed in the capsule that would not affect the substance filling the capsule.
Regarding Claim 10, 17 and 18:
Tapanahony discloses partially filling the second capsule portion with a second substance, and securing a cap to the first capsule portion and the second capsule portion to define a second chamber within which the second substance is held (Figure shows second capsule with second substance A and cap 15 attached to first capsule 11, that is attached to second capsule 17, closing the capsule 10 and creating a “chamber” where substance A is held).

Regarding Claim 14:
Tapanahony discloses that the first capsule portion and the second capsule portion comprise a digestible material (The capsules are made of gelatine, which is surely digestible).

Regarding Claim 15 and 19:
As discussed above, the modified invention of Tapanahony discloses the claimed invention as recited.
The modified invention of Tapanahony does not disclose if the substance is dry or wet.
Goutard teaches that the capsules can be used for a liquid, granular or powdery medicament (Column 9, lines 23 to 29).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to the modified invention of Tapanahony the teachings of Goutard and use the capsule for delivering a single dose of a liquid, granular or powdery medicament since that is well known in the art.





Regarding Claim 20:
Tapanahony discloses that the second substance comprises a medicament (Title indicates that the capsule is used for therapeutically active substances, which surely can also be called “medicaments”). 

Claims 4 to 6 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tapanahony (NV 7610038) in view of Goutard (US 4403461), as applied to claims 1 and 11 above, and further in view of Morrow (US 4667455).
Regarding Claims 4 to 6 and 13:
As discussed above, the modified invention of Tapanahony discloses the claimed invention as recited, in particular creating a seal on the overlapping regions of the first capsule portion and the second capsule portion after placing a substance on the chamber B and before placing a substance on the chamber A and by the teachings of Goutard sealing the capsule after filling while the partial vacuum is being applied.
The modified invention of Tapanahony does not disclose that the seal created include bonding the overlapping regions of the first capsule portion and the second capsule portion to one another by applying heat and pressure to the overlapping regions.
Morrow teaches a method of sealing overlapping walls of a capsule that includes using vibration that causes the overlapping wall portions of the members to rub together, generating heat around the interface band. The heat, so generated, melts enough thermoplastic material at that band to produce, on cooling, a strong circular bond between both members and provide a visual indication to the consumer when someone has tampered with the capsule. (Abstract, short of further limitation that can be considered “applying heat and pressure”).  
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to the modified invention of Tapanahony the teachings of Morrow and seal the overlapping walls of the first capsule portion and the second capsule portions by vibration to provide a visual indication to the consumer when someone has tampered with the capsule.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tapanahony (NV 7610038) in view of Goutard (US 4403461), as applied to claims 1 and 11 above, and further in view of Miller (US 2003/0194431).
Regarding Claim 16:
As discussed above, the modified invention of Tapanahony discloses the claimed invention as recited.
The modified invention of Tapanahony does not disclose if the substance is Omega-3 oil.
Several references teach using capsules similar to the one of Tapanahony to deliver Omege-3 oil, in particular Miller teaches a similar multi-compartment capsular delivery apparatus and methods for using same that is used for several medical substances and in particular Omega-3 oil (Paragraph 130).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to the modified invention of Tapanahony the teachings of Miller and use Omega-3 oil as the substance since the use of similar capsules to deliver Omega-3 oils is well known in the art.

Response to Arguments
Applicant’s arguments with respect to the reference Boldis (US 2010/0212261) on the rejection of independent Claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendment of Claims 1 and 11 required the use of reference Goutard (US 4403461) that also teaches sealing the capsule under “partial vacuum” but also that the capsule retains the internal vacuum after leaving the sealing chamber.
The Applicant seems to insist that manufacturing a capsule that includes applying a partial vacuum to reduce gas pressure to a sub-atmospheric pressure while sealing to obtain and retain a partial vacuum inside the capsule is something new or not obvious in the art but the Examiner is not convinced of such argument. A cursory review of the references on the record produced at least the references Goutard (US 4403461) and Fulper (US 2011/0088355) that disclose the same technique. The Examiner 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946.  The examiner can normally be reached on M-F 9:30-7:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/EDUARDO R FERRERO/Examiner, Art Unit 3731      

/ROBERT F LONG/Primary Examiner, Art Unit 3731